COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-17-00316-CV
Style:                    Wes Gilbreath, Jr., Stacey Gilbreath Powell, Elliot Gilbreath, and Mark
                          Ritter; SignAd, Ltd., SignAd GP, LLC, Ben Nevis West, Ltd., Culcreuch
                          West, LLC, Big Signs & Leasing #1, Ltd., Big Signs & Leasing #2, Ltd.,
                          Big Signs & Leasing #3, Ltd., Big Signs & Leasing #4, Ltd., Big Signs &
                          Leasing #5, Ltd., Big Signs & Leasing #6, Ltd., Big Eastex #1, Ltd.,
                          Realty Acquisitions & Holdings, LLC, and Big Leasing, LLC v. Lisa R.
                          Gilbreath Horan, Individually and as Trustee of the Lisa Gilbreath Horan
                          2001 Irrevocable Trust
Date motion filed*:       November 21, 2017
Type of motion:           Opposed Fourth Motion to Extend Time to File Appellants’ Brief
Parties filing motion:    Company Appellant’s Lead Counsel Lauren B. Harris and Individual
                          Appellants’ Lead Counsel Kevin Dubose
Document to be filed:     Company and Individual Appellants’ Briefs

Is appeal accelerated?        No.

If motion to extend time:
        Original due date:                  September 1, 2017
        Number of extensions granted:            3      Current Due Date: December 1, 2017
        Date Requested:                     December 31, 2017 (121 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: January 2, 2018.
                     No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
        Because appellants’ fourth extension provides extraordinary reasons, including company
        appellants’ lead counsel’s illness, this extension is granted until January 2, 2018, but no
        further extensions will be granted. See TEX. R. APP. P. 4.1(a), 10.5(b)(1)(C), 38.6(d).

Judge’s signature: /s/ Laura C. Higley
                     
Date: November 28, 2017
November 7, 2008 Revision